Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Information Disclosure Statement
The information disclosure statement (IDS) filed 12/27/2019 has been reviewed and considered by the examiner.
Claim Rejections - 35 USC § 112
Claim 18 recites the limitation "mutual setting course" in line 2.  There is not a clear definition in the disclosure to enable Examiner to fully understand the clear meaning of the claim limitation, and therefore, it makes the claim indefinite.  Applicant is encouraged to further describe the terms in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 11-13, 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN105046280) in view of Lei (CN107038622).
Regarding claim 1, Yang discloses: a processor configured to: obtain a learning result from a learning operation using image information 15previously acquired a camera and treatment information previously acquired through the user interface, (Yang, Page 7 paragraph 6; discloses training being conducted via SVM based on previously acquired image information that leads to a texture classification result or a learning result) perform augmentation and classification of image information currently acquired by the camera with respect to the learning result to match the currently acquired image information to the previously acquired image information, (Yang, Page 6, paragraph 12; discloses classification of image information gathered  and a potentiality of altering the brightness of the image information, and this classification and augmentation correlates to the gathered texture classification result)  20based on the augmentation and classification, generate and set current treatment information for clothing hung in a clothing portion, (Yang, Page 3, “Steps 1-4”; discloses a texture classification model being generated based off of the classification and analysis of the pictures of the clothing gathered) and control the clothing treatment apparatus to treat the clothing hung in the clothing portion based on the set current treatment information (Yang, page 8 paragraph 4; discloses the various options of treatment capable once all necessary information on the clothing has been gathered and analyzed).
However, Yang does not explicitly disclose: A clothing treatment apparatus comprising: a cabinet; 5a clothing portion that is disposed in the cabinet and that is configured to receive clothing in a hanging manner; a door that is provided on the cabinet and that is configured to open and close the clothing portion;  a camera that is disposed on the cabinet or the door and that 
In an analogous field of endeavor. Lei discloses: A clothing treatment apparatus comprising: a cabinet; (Lei, Page 2, “Content of the invention”, paragraph 1; discloses the use of a cabinet based intelligent control system for clothing)  5a clothing portion that is disposed in the cabinet and that is configured to receive clothing in a hanging manner; (Lei, Page 3, paragraph 4; discloses the use of a rotation clothes hanger and a hanger mark which means that the device is configured to receive clothing in a hanging manner) a door that is provided on the cabinet and that is configured to open and close the clothing portion; (Lei, page 9, paragraph 2-3; discloses the opening of the cabinet which can be interpreted as the use and existence of a door that allows for the cabinet to be opened and closed) a camera that is disposed on the cabinet or the door (Lei, Page 4, paragraph 5; discloses the use of a camera that is disposed on the cabinet) and that is configured to generate 10image information of the clothing hung in the clothing portion; (Lei, Page 3, paragraph 4; discloses the use of a rotation clothes hanger and a hanger mark which means that the device is configured to receive clothing in a hanging manner) a user interface that is disposed on the door and that is configured to receive, from a user, treatment information for the clothing; (Lei, Page 3, paragraph 7; discloses the use of a cabinet control method that is configured to obtain a selection from the user related to the desired act required regarding the clothing involved within the intelligent clothing cabinet)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the disclosure of Yang in order to include: A clothing (Lei, page 1, paragraph 1). Accordingly, the combination of Yang and Lei discloses the invention of claim 1.
Regarding claim 2 the combination of Yang and Lei discloses: The clothing treatment apparatus of claim 1, wherein the user interface comprises at least one of a speaker configured to output voice, a microphone configured to receive voice, a display, or a button or touch panel configured to receive pressurization or physical contact from the user (Yang, Page 5 Paragraph 2; discloses that the interface includes a touch display screen).
Regarding claim 4, the combination of Yang and Lei discloses: The clothing treatment apparatus of claim 1, wherein the image information is an input 5parameter for the learning operation, and the treatment information is an output parameter from the learning operation (Yang, Page 3, Step 3.4, discloses the use of the characteristics and data gathered in the previous steps as being input parameters into the training process of the mark texture classification, and the texture classifier model is the output which is used to determine the treatment method necessary).
Regarding claim 5, the combination of Yang and Lei discloses: The clothing treatment apparatus of claim 1, wherein the learning operation is performed by a learning processor included in the clothing treatment apparatus or a learning processor in a 10server communicating with the clothing treatment apparatus (Yang, Page 7, paragraph 16; discloses multiple forms of learning methods that include individual processors that can be utilized within the clothing treatment apparatus).
Regarding claim 11, the combination of Yang and Lei discloses: The clothing treatment apparatus of claim 1, wherein the learning operation is configured 5to increase a number of combinations of a plurality of images distinguished from each other and treatment information corresponding to the plurality of images, respectively (Yang, page 4 “Embodiment”, paragraph 6; discloses the use of a multitude of combination being made based from the pictures of clothing gathered and their respective treatment information).
Regarding claim 12, the combination of Yang and Lei discloses: The clothing treatment apparatus of claim 1, wherein the user interface comprises a start input interface configured to allow the user to approve the set treatment information and then start 10the clothing treatment based on the set treatment information (Yang, page 8, paragraph 4, discloses an interactive interface that allows the user to approve the validity of clothing treatment information and to begin the treatment process).
	Regarding claim 13 the combination of Yang and Lei discloses: The clothing treatment apparatus of claim 1, wherein the treatment information comprises a plurality of courses corresponding to treatment courses performed by the clothing treatment apparatus (Yang, page 8, paragraph 4; discloses a plurality of potential courses for the user to take after receiving all necessary information on the clothes included in the initial analysis).
	Regarding claim 16, the combination of Yang and Lei discloses: The clothing treatment apparatus of claim 13, wherein the user interface comprises a course selection interface configured to allow the user to select one of the plurality of courses, wherein one of the plurality of courses comprises a learning-based course in which the current treatment information is automatically set based on a result of the learning operation (Yang, page 8, paragraph 4; discloses the user interactive interface that allows the user to select from a multitude of available courses based on the learning process previously conducted).
	Regarding claim 19, the combination of Yang and Lei discloses: The clothing treatment apparatus of claim 13, wherein the processor is configured to, 10based on a learning result corresponding to at least one course among the plurality of courses, automatically set the current treatment information (Yang, page 7, steps 3.5-5; discloses the process conducted that leads to the setting of the treatment information based on the potentiality of the plurality of courses available to the user, which can be limited to only 1 course if need be). 
Regarding claim 20, the combination of Yang and Lei discloses: the clothing treatment apparatus of claim 13, wherein the processor is configured to, 10based on a learning result corresponding to each of the plurality of courses, automatically set the current treatment information (Yang, page 7, steps 3.5-5; discloses the process conducted that leads to the setting of the treatment information based on the potentiality of the plurality of courses available to the user).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN105046280) in view of Lei (CN107038622) in further view of Cheon (US20170121891).
Regarding claim 3, the combination of Yang and Lei discloses the clothing treatment apparatus of claim 1, but does not explicitly disclose: further comprising a door sensor configured 30to detect a state of the door, wherein the camera is configured to generate the image information59Attorney Docket No.: 19819-1116001 Client Ref. No.: OP-2018-0588-US-000 / LG Ref. No.: AE; 18HAC149US02based on power being applied to the clothing treatment apparatus and a closed state of the door being detected by the door sensor.
In an analogous field of endeavor, Cheon discloses further comprising a door sensor configured 30to detect a state of the door, wherein the camera is configured to generate the image information 59Attorney Docket No.: 19819-1116001Client Ref. No.: OP-2018-0588-US-000 / LG Ref. No.: AE; 18HAC149US02based on power being applied to the clothing treatment apparatus and a closed state of the door being detected by the door sensor (Cheon, abstract and paragraphs 0038-0039; discloses the use of a door sensor that generates visual information based on the detection of the door being opened and closed).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Lei in order to include: “a door sensor configured 30to detect a state of the door, wherein the camera is configured to generate the image information59Attorney Docket No.: 19819-1116001Client Ref. No.: OP-2018-0588-US-000 / LG Ref. No.: AE; 18HAC149US02 based on power being applied to the clothing treatment apparatus and a closed state of the door being detected by the door sensor.”, as taught by Cheon. One of ordinary skill in the art would have been motivated to make this combination in order to open and close the laundry introduction opening and allow the user to see the inner laundry accommodating unit (Cheon, paragraph 0007). .
Claim 6-7, 14-15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN105046280) in view of Lei (CN107038622) in further view of Altiner (WO2017144085). 
Regarding claim 6, the combination of Yang and Lei discloses the clothing treatment apparatus of claim 1, but does not explicitly disclose wherein the learning operation comprises determining presence or absence of a learning result corresponding to the currently acquired image information. 
In an analogous field of endeavor, Altiner discloses: wherein the learning operation comprises determining presence or absence of a learning result corresponding to the currently acquired image information. (Page 6, lines 30-33, through page 7, lines 1-25; discloses the determination of the presence of a multitude of various learning results correspondent with relevant acquired information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Lei in order to include: “wherein the learning operation comprises determining presence or absence of a learning result corresponding to the currently acquired image information”, as taught by Altiner. One of ordinary skill in the art would have been motivated to make this combination in order to sense a plurality of parameters indicating operating conditions of the laundry treatment appliance during the laundry program (Altiner, Abstract). Accordingly, the combination of Yang, Lei, and Altiner discloses the invention of claim 6.
Regarding claim 7 the combination of Yang, Lei, and Altiner discloses: The clothing treatment apparatus of claim 6, wherein the processor is configured to, based on a determination that a corresponding learning result is present, generate and set treatment information Altiner, page 7, lines 25-30; discloses the generation of output values corresponding to the desired results possible once the desired result is deemed to be present.)
Regarding claim 14, the combination of Yang, Lei, discloses the clothing treatment apparatus of claim 13, but does not explicitly disclose wherein the plurality of courses comprises a plurality of primary courses wherein a plurality of auxiliary courses are provided for each primary course information.
 In an analogous field of endeavor, Altiner discloses: wherein the plurality of courses comprises a plurality of primary courses wherein a plurality of auxiliary courses are provided for each primary course information. (Altiner, page 7, lines 3-25; discloses auxiliary course information that is dependent upon primary courses regarding the treatment of clothing deemed relevant by the user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Lei in order to include: “wherein the plurality of courses comprises a plurality of primary courses wherein a plurality of auxiliary courses are provided for each primary course information”, as taught by Altiner. One of ordinary skill in the art would have been motivated to make this combination in order to sense a plurality of parameters indicating operating conditions of the laundry treatment appliance during the laundry program (Altiner, Abstract). Accordingly, the combination of Yang, Lei, and Altiner discloses the invention of claim 14.
Regarding claim 15 the combination of Yang, and Lei, discloses: The clothing treatment apparatus of claim 13, but does not explicitly disclose wherein the plurality of courses comprises a plurality of learning-based courses in which the current treatment information is automatically 
In an analogous field of endeavor, Altiner discloses wherein the plurality of courses comprises a plurality of learning-based courses in which the current treatment information is automatically set based on a result of the learning operation, (Altiner, Pages 10-11 steps 1-6; discloses the treatment information, which is made relevant and is set by the desired operation, being based on learning based courses) wherein one of the plurality of courses is only manually selected by the user.  (Altiner, Page 2, lines 6-10; discloses the act of the user selecting one of the plurality of available courses based on desired treatment information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Lei in order to include: wherein the plurality of courses comprises a plurality of learning-based courses in which the current treatment information is automatically set based on a result of the learning operation, wherein one of the plurality of courses is only manually selected by the user, as taught by Altiner. One of ordinary skill in the art would have been motivated to make this combination in order to sense a plurality of parameters indicating operating conditions of the laundry treatment appliance during the laundry program (Altiner, Abstract). Accordingly, the combination of Yang, Lei, and Altiner discloses the invention of claim 15. 
Regarding claim 17 the combination of Yang, and Lei discloses: The clothing treatment apparatus of claim 16, but does not explicitly disclose wherein the processor is configured to, 61Attorney Docket No.: 19819-1116001 Client Ref. No.: OP-2018-0588-US-000 / LG Ref. No.: AE; 18HAC149US02 based on the learning-based course being selected using the course selection interface in a most recent previous course, select the current learning-based course by default. 
Altiner, Pages 10-11 steps 1-6; discloses the steps of the learning based course occurring by default once said course is selected through the use of a user interface)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang and Lei in order to include: wherein the processor is configured to, 61Attorney Docket No.: 19819-1116001Client Ref. No.: OP-2018-0588-US-000 / LG Ref. No.: AE; 18HAC149US02 based on the learning-based course being selected using the course selection interface in a most recent previous course, select the current learning-based course by default, as taught by Altiner. One of ordinary skill in the art would have been motivated to make this combination in order to sense a plurality of parameters indicating operating conditions of the laundry treatment appliance during the laundry program (Altiner, Abstract). Accordingly, the combination of Yang, Lei, and Altiner discloses the invention of claim 16.
Regarding claim 18, the combination of Yang, Lei, and Altiner discloses: The clothing treatment apparatus of claim 15, wherein the processor is configured to, 5based on selection of a mutual setting course other than the learning-based course among the plurality of courses, perform learning by using the currently acquired image information for the selected mutual setting course. (Altiner, Page 7, lines 3-30; discloses the possibility of the plurality of learning based courses being integrated or combined which may be interpreted as a learning based mutual setting course being selected and performed)
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (CN105046280) in view of Lei (CN107038622) in further view of Altiner (WO2017144085) in still further view of He (CN206034123).
Regarding claim 8 the combination of Yang, Lei, and Altiner discloses the clothing treatment apparatus of claim 7, but does not explicitly disclose wherein the processor is configured to, after setting the treatment information, request approval or disapproval of the set treatment information by the user through the user interface.
In an analogous field of endeavor, He discloses wherein the processor is configured to, after setting the treatment information, request approval or disapproval of the set treatment information by the user through the user interface. (Page 2, “Utility model content” paragraph 3; discloses the possibility of the user accepting the treatment of clothing conducted within the confines of the invention)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Yang, Lei, and Altiner in order to include: “wherein the processor is configured to, after setting the treatment information, request approval or disapproval of the set treatment information by the user through the user interface.”, as taught by He. One of ordinary skill in the art would have been motivated to make this combination in order to verify that the treating of clothing is sufficient to the user’s standards. Accordingly, the combination of Yang, Lei, Altiner, and He discloses the invention of claim 8.

Allowable Subject Matter
Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Xu (WO2016020872) discloses a laundry treatment apparatus that includes operations that can be approved or denied by the user.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dalen Goodson whose telephone number is (571)272-4318.  The examiner can normally be reached on Monday- Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 571-272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/DALEN O GOODSON/Examiner, Art Unit 2662


/SUMATI LEFKOWITZ/Supervisory Patent Examiner, Art Unit 2662